The parties are adjoining towns. They have been unable to agree as to the location of the division line between them, and the town of Underhill has brought its petition to this Court to have commissioners appointed in accordance with the provisions of G.L. Sec. 4067 to locate the line.
Otherwise than by doubting the jurisdiction of the Court, the defendant does not oppose the granting of the prayer of the petition. This doubt is based on the admitted fact that, in attempting to proceed under G.L. Sec. 4066, the town of Underhill voted to cause the division line to be "resurveyed" instead of to be "located." "Locate" is the word used in the statute.
The question presented is simply whether the vote taken is equivalent to a vote to have the line located. We think it is. The first definition of the word "locate" given in Bouvier's *Page 42 
Law Dictionary, Rawle's Third Revision, is "to ascertain the place in which something belongs, as to locate the calls in a deed or survey." The word "resurvey" as used in the vote taken obviously means to locate the calls in whatever deeds, charters, grants, or surveys are material and relevant to the matter in dispute. Consequently, we have jurisdiction.
The parties have submitted an agreed statement of facts containing the names of three men whom they recommend for appointment as commissioners provided the court can act. These men will be appointed.